DISMISS and Opinion Filed September 2, 2020




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00393-CV

                   IN THE INTEREST OF F.K.C., A CHILD

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-02203

                        MEMORANDUM OPINION
               Before Justices Whitehill, Pedersen, III, and Reichek
                           Opinion by Justice Whitehill
      Appellant’s brief in this case is overdue. After appellant failed to respond to

our request regarding the reporter’s record, we ordered the appeal submitted without

the reporter’s record and appellant’s brief to be filed by August 10, 2020. By

postcard dated August 12, 2020, we notified appellant the time for filing appellant’s

brief had expired. We directed appellant to file a brief and an extension motion

within ten days. We cautioned appellant that failure to file a brief and an extension

motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded

with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).


                                           /Bill Whitehill/
                                           BILL WHITEHILL
                                           JUSTICE

200393F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF F.K.C., A                 On Appeal from the 256th Judicial
CHILD                                        District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-18-02203.
No. 05-20-00393-CV                           Opinion delivered by Justice
                                             Whitehill. Justices Pedersen, III and
                                             Reichek participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered September 2, 2020




                                       –3–